DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 3, 9, 11, and 17-24 of U.S. Application No. 15/995028 filed on 10/20/2020 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed10/20/2020. Claims 1, and 17-18 are presently amended, Claims 2, 4-8, 10, and 12-16 are cancelled. Claims 1, 3, 9, 11, and 17-24 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
Response to Arguments
In regards to the Specification Title: the amendment to the title of the Specification is recognized. The title was addressed in the Advisory Action and in the Bibliographic Datasheet filed on 11/03/2020. Also, the file wrapper of the instant application appears to reflect the new title.  

In regards to the previous rejection under 35 U.S.C. § 103: Applicants’ arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used for the argued limitation(s) in the current rejection.  A new grounds of rejection is made in view of in view of US 2009/0200991A1 (“Yoshida”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0295757A1 (“Watanabe”), in view of US 2009/0200991A1 (“Yoshida”), in view of US 2017/0232867A1 (“Fukazu”), further in view of US 2017/0328331A1 (“Fujita”).
As per claim 1 Watanabe discloses
A power unit for a vehicle, the power unit comprising:
a transmission (see at least Watanabe, para. [0034]: In this case, the driving force of the motor generator 30 is transmitted to the crankshaft of the engine 20 by the intermediary of the belt 28, inputted to a transmission (TM) 21 while motoring is applied to the engine 20, and is transmitted to a wheel 24 by the intermediary of a drive shaft 23; then, the vehicle travels in a creeping manner.);
a starter generator configured to generate motor power (see at least Watanabe, para. [0034]: In this case, the driving force of the motor generator 30 is transmitted to the crankshaft of the engine 20 by the intermediary of the belt 28, inputted to a transmission (TM) 21 while motoring is applied to the engine 20, and is transmitted to a wheel 24 by the intermediary of a drive shaft 23; then, the vehicle travels in a creeping manner.);
(see at least Watanabe, Fig. 1 & para. [0034]: In this case, the driving force of the motor generator 30 is transmitted to the crankshaft of the engine 20 by the intermediary of the belt 28, inputted to a transmission (TM) 21 while motoring is applied to the engine 20, and is transmitted to a wheel 24 by the intermediary of a drive shaft 23; then, the vehicle travels in a creeping manner.);
an electricity storage device electrically coupled to the starter generator (see at least Watanabe, para. [0038]: A secondary battery (referred to as a battery, hereinafter) supplies electric power to an electric load 81 such as an auxiliary apparatus or the like. When the voltage across the capacitor 60 is higher than the voltage of the secondary battery 80, a step-down converter 70 steps down the voltage across the capacitor 60 to the rated voltage of the battery 80.);
an inverter being configured to be supplied a current discharged from the electricity storage device through the power supply cable, the inverter being configured to supply the current to a stator of the starter generator (see at least Watanabe, para. [0038-0040]: An inverter unit (INV) 50 performs electric-power communication between the motor generator 30 and the capacitor 60.; the armature winding 31 is formed as three-phase armature windings consisting of three coils that are connected in a Y-shape. The inverter unit 50 includes the inverter module 51 and a current-smoothing capacitor 52 that is connected in parallel with the inverter module 51; the AC terminals thereof are connected with the corresponding terminals of the armature winding 31, and the DC terminals thereof are connected across the capacitor 60);
Watanabe does not explicitly disclose

a power supply cable electrically coupling the electricity storage device to the starter generator, at least part of the power supply cable being provided inside a cabin of the vehicle;
a controller configured to cause execution of an assistance mode, the assistance mode including transmitting the motor power from the starter generator to the engine in operation when the starter generator is controlled to a powering state using the electricity storage device, wherein
the controller is configured to permit the execution of the assistance mode on a condition that a rotation speed of the starter generator is lower than a threshold, and
the controller is configured to prohibit the execution of the assistance mode on a condition that the rotation speed of the starter generator is higher than the threshold.
Yoshida teaches
a condenser coupled in parallel to the starter generator such that a first end of the condenser is coupled to a positive electrode terminal of the starter generator and a second end of the condenser is coupled to a negative electrode terminal of the starter generator (see at least Yoshida, para. [0046]: Electric energy generated by DC generator 11 is output from positive electrode terminal 13 and negative electrode terminal 14. Firstly, capacitor 15 is coupled in parallel to positive electrode terminal 13 and negative electrode terminal 14. Capacitor 15 is composed of, for example, a plurality of electric double layer capacitors having large capacity and being capable of carrying out charge and discharge rapidly.).
It would have been obvious to one of ordinary skill in the art before the effective filing 
Fukazu teaches
a power supply cable electrically coupling the electricity storage device to the starter generator, at least part of the power supply cable being provided inside a cabin of the vehicle (see at least Fukazu, para. [0049]:  the direct-current cable 51, which extends inside and outside the vehicle cabin 11, is used to enable the breather chamber 40 to communicate with the space inside the vehicle cabin 11. The direct-current cable 51 includes a power-conversion connector 51 a connected to the direct-current cable connector 34 of the power conversion unit 30; a battery terminal 51 be connected to the battery unit 20; a low-voltage-device terminal 51 bb connected to the low-voltage device; direct current lines 51 c that electrically connect the power-conversion connector 51 a to the battery terminal 51 be and to the low-voltage-device terminal 51 bb; a corrugated tube 51 d that covers the direct current lines 51 c; a sealing grommet 51 e that air tightly connects the power-conversion connector 51 a to the corrugated tube 51 d; and a ventilation-tube connecting portion 51 f that is disposed near the power-conversion connector 51 a and that communicates with the space inside the corrugated tube 51 d. The ventilation-tube connecting portion 51 f is connected to the ventilation nozzle 41 of the breather chamber 40 by a ventilation tube 42. Accordingly, the breather chamber 40 communicates with the space inside the vehicle cabin 11 through the spaces inside the ventilation tube 42 and the direct-current cable 51. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of a power supply cable electrically coupling the electricity storage device to the starter generator, at least part of the power supply cable being provided inside a cabin of the vehicle of Fukazu in order to help the cable and electricity storage device breathe and ventilate through the open space (see at least Fukazu, para. [0044]).
Fujita teaches
a controller configured to cause execution of an assistance mode, the assistance mode including transmitting the motor power from the starter generator to the engine in operation when the starter generator is controlled to a powering state using the electricity storage device (see at least Fujita, para. [0019]: The main controller is configured to maintain deactivation of the motor when a rotational speed of the rotating shaft is higher than a predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is higher than the predetermined value. The main controller is configured to activate the motor when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. & para. [0105-0108]: The driver 24 includes a known inverter circuit including a plurality of switching elements, such as MOSFETs connected in, for example bridge configuration. The driver 24 is connected between the alternator 21 and a battery 31, which is an example of direct-current (DC) power sources. ), wherein
(see at least Fujita, para. [0019]: The main controller is configured to maintain deactivation of the motor when a rotational speed of the rotating shaft is higher than a predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is higher than the predetermined value. The main controller is configured to activate the motor when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is equal to or lower than the predetermined value.), and
the controller is configured to prohibit the execution of the assistance mode on a condition that the rotation speed of the starter generator is higher than the threshold (see at least Fujita, para. [0019]: The main controller is configured to maintain deactivation of the motor when a rotational speed of the rotating shaft is higher than a predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is higher than the predetermined value. The main controller is configured to activate the motor when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is equal to or lower than the predetermined value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of a controller configured to cause execution of an assistance mode, the assistance mode including 

As per claim 9 Watanabe does not explicitly disclose
wherein the electricity storage device is provided inside a cabin of the vehicle.
Fukazu teaches
wherein the electricity storage device is provided inside a cabin of the vehicle (see at least Fukazu, para. [0049]:  the direct-current cable 51, which extends inside and outside the vehicle cabin 11, is used to enable the breather chamber 40 to communicate with the space inside the vehicle cabin 11. The direct-current cable 51 includes a power-conversion connector 51 a connected to the direct-current cable connector 34 of the power conversion unit 30; a battery terminal 51 be connected to the battery unit 20; a low-voltage-device terminal 51 bb connected to the low-voltage device; direct current lines 51 c that electrically connect the power-conversion connector 51 a to the battery terminal 51 be and to the low-voltage-device terminal 51 bb; a corrugated tube 51 d that covers the direct current lines 51 c; a sealing grommet 51 e that air tightly connects the power-conversion connector 51 a to the corrugated tube 51 d; and a ventilation-tube connecting portion 51 f that is disposed near the power-conversion connector 51 a and that communicates with the space inside the corrugated tube 51 d. The ventilation-tube connecting portion 51 f is connected to the ventilation nozzle 41 of the breather chamber 40 by a ventilation tube 42. Accordingly, the breather chamber 40 communicates with the space inside the vehicle cabin 11 through the spaces inside the ventilation tube 42 and the direct-current cable 51. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of the electricity storage device is provided inside a cabin of the vehicle of Fukazu in order to help the cable and electricity storage device breathe and ventilate through the open space (see at least Fukazu, para. [0044]).

As per claim 17 Watanabe discloses
A power unit for a vehicle, the power unit comprising:
a transmission (see at least Watanabe, para. [0034]: In this case, the driving force of the motor generator 30 is transmitted to the crankshaft of the engine 20 by the intermediary of the belt 28, inputted to a transmission (TM) 21 while motoring is applied to the engine 20, and is transmitted to a wheel 24 by the intermediary of a drive shaft 23; then, the vehicle travels in a creeping manner.);
a starter generator configured to generate motor power (see at least Watanabe, para. [0034]: In this case, the driving force of the motor generator 30 is transmitted to the crankshaft of the engine 20 by the intermediary of the belt 28, inputted to a transmission (TM) 21 while motoring is applied to the engine 20, and is transmitted to a wheel 24 by the intermediary of a drive shaft 23; then, the vehicle travels in a creeping manner.);
(see at least Watanabe, Fig. 1 & para. [0034]: In this case, the driving force of the motor generator 30 is transmitted to the crankshaft of the engine 20 by the intermediary of the belt 28, inputted to a transmission (TM) 21 while motoring is applied to the engine 20, and is transmitted to a wheel 24 by the intermediary of a drive shaft 23; then, the vehicle travels in a creeping manner.);
an electricity storage device electrically coupled to the starter generator (see at least Watanabe, para. [0038]: A secondary battery (referred to as a battery, hereinafter) supplies electric power to an electric load 81 such as an auxiliary apparatus or the like. When the voltage across the capacitor 60 is higher than the voltage of the secondary battery 80, a step-down converter 70 steps down the voltage across the capacitor 60 to the rated voltage of the battery 80.);
an inverter being configured to be supplied a current discharged from the electricity storage device through the power supply cable, the inverter being configured to supply the current to a stator of the starter generator (see at least Watanabe, para. [0038-0040]: An inverter unit (INV) 50 performs electric-power communication between the motor generator 30 and the capacitor 60.; the armature winding 31 is formed as three-phase armature windings consisting of three coils that are connected in a Y-shape. The inverter unit 50 includes the inverter module 51 and a current-smoothing capacitor 52 that is connected in parallel with the inverter module 51; the AC terminals thereof are connected with the corresponding terminals of the armature winding 31, and the DC terminals thereof are connected across the capacitor 60);
Watanabe does not explicitly disclose

a power supply cable electrically coupling the electricity storage device to the starter generator, at least part of the power supply cable being provided inside a cabin of the vehicle;
circuitry configured to cause execution of an assistance mode, the assistance mode including transmitting the motor power from the starter generator to the engine in operation when the starter generator is controlled to a powering state using the electricity storage device, wherein
the circuitry is configured to permit the execution of the assistance mode on a condition that a rotation speed of the starter generator is lower than a threshold, and
the circuitry is configured to prohibit the execution of the assistance mode on a condition that the rotation speed of the starter generator is higher than the threshold.
Yoshida teaches
a condenser coupled in parallel to the starter generator such that a first end of the condenser is coupled to a positive electrode terminal of the starter generator and a second end of the condenser is coupled to a negative electrode terminal of the starter generator (see at least Yoshida, para. [0046]: Electric energy generated by DC generator 11 is output from positive electrode terminal 13 and negative electrode terminal 14. Firstly, capacitor 15 is coupled in parallel to positive electrode terminal 13 and negative electrode terminal 14. Capacitor 15 is composed of, for example, a plurality of electric double layer capacitors having large capacity and being capable of carrying out charge and discharge rapidly.).
It would have been obvious to one of ordinary skill in the art before the effective filing 
Fukazu teaches
a power supply cable electrically coupling the electricity storage device to the starter generator, at least part of the power supply cable being provided inside a cabin of the vehicle (see at least Fukazu, para. [0049]:  the direct-current cable 51, which extends inside and outside the vehicle cabin 11, is used to enable the breather chamber 40 to communicate with the space inside the vehicle cabin 11. The direct-current cable 51 includes a power-conversion connector 51 a connected to the direct-current cable connector 34 of the power conversion unit 30; a battery terminal 51 be connected to the battery unit 20; a low-voltage-device terminal 51 bb connected to the low-voltage device; direct current lines 51 c that electrically connect the power-conversion connector 51 a to the battery terminal 51 be and to the low-voltage-device terminal 51 bb; a corrugated tube 51 d that covers the direct current lines 51 c; a sealing grommet 51 e that air tightly connects the power-conversion connector 51 a to the corrugated tube 51 d; and a ventilation-tube connecting portion 51 f that is disposed near the power-conversion connector 51 a and that communicates with the space inside the corrugated tube 51 d. The ventilation-tube connecting portion 51 f is connected to the ventilation nozzle 41 of the breather chamber 40 by a ventilation tube 42. Accordingly, the breather chamber 40 communicates with the space inside the vehicle cabin 11 through the spaces inside the ventilation tube 42 and the direct-current cable 51. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of a power supply cable electrically coupling the electricity storage device to the starter generator, at least part of the power supply cable being provided inside a cabin of the vehicle of Fukazu in order to help the cable and electricity storage device breathe and ventilate through the open space (see at least Fukazu, para. [0044]).
Fujita teaches
circuitry configured to cause execution of an assistance mode, the assistance mode including transmitting the motor power from the starter generator to the engine in operation when the starter generator is controlled to a powering state using the electricity storage device (see at least Fujita, para. [0019]: The main controller is configured to maintain deactivation of the motor when a rotational speed of the rotating shaft is higher than a predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is higher than the predetermined value. The main controller is configured to activate the motor when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. & para. [0105-0108]: The driver 24 includes a known inverter circuit including a plurality of switching elements, such as MOSFETs connected in, for example bridge configuration. The driver 24 is connected between the alternator 21 and a battery 31, which is an example of direct-current (DC) power sources. ), wherein
(see at least Fujita, para. [0019]: The main controller is configured to maintain deactivation of the motor when a rotational speed of the rotating shaft is higher than a predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is higher than the predetermined value. The main controller is configured to activate the motor when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is equal to or lower than the predetermined value.), and
the circuitry is configured to prohibit the execution of the assistance mode on a condition that the rotation speed of the starter generator is higher than the threshold (see at least Fujita, para. [0019]: The main controller is configured to maintain deactivation of the motor when a rotational speed of the rotating shaft is higher than a predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is higher than the predetermined value. The main controller is configured to activate the motor when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is equal to or lower than the predetermined value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of a circuitry configured to cause execution of an assistance mode, the assistance mode including 

As per claim 18 Watanabe discloses
A vehicle control apparatus to be mounted on a vehicle, the vehicle control apparatus comprising a controller, and a sensor coupled to the controller, wherein 
the vehicle includes:
a transmission (see at least Watanabe, para. [0034]: In this case, the driving force of the motor generator 30 is transmitted to the crankshaft of the engine 20 by the intermediary of the belt 28, inputted to a transmission (TM) 21 while motoring is applied to the engine 20, and is transmitted to a wheel 24 by the intermediary of a drive shaft 23; then, the vehicle travels in a creeping manner.);
a starter generator configured to generate motor power (see at least Watanabe, para. [0034]: In this case, the driving force of the motor generator 30 is transmitted to the crankshaft of the engine 20 by the intermediary of the belt 28, inputted to a transmission (TM) 21 while motoring is applied to the engine 20, and is transmitted to a wheel 24 by the intermediary of a drive shaft 23; then, the vehicle travels in a creeping manner.);
(see at least Watanabe, Fig. 1 & para. [0034]: In this case, the driving force of the motor generator 30 is transmitted to the crankshaft of the engine 20 by the intermediary of the belt 28, inputted to a transmission (TM) 21 while motoring is applied to the engine 20, and is transmitted to a wheel 24 by the intermediary of a drive shaft 23; then, the vehicle travels in a creeping manner.);
an electricity storage device electrically coupled to the starter generator (see at least Watanabe, para. [0038]: A secondary battery (referred to as a battery, hereinafter) supplies electric power to an electric load 81 such as an auxiliary apparatus or the like. When the voltage across the capacitor 60 is higher than the voltage of the secondary battery 80, a step-down converter 70 steps down the voltage across the capacitor 60 to the rated voltage of the battery 80.);
an inverter being configured to be supplied a current discharged from the electricity storage device through the power supply cable, the inverter being configured to supply the current to a stator of the starter generator (see at least Watanabe, para. [0038-0040]: An inverter unit (INV) 50 performs electric-power communication between the motor generator 30 and the capacitor 60.; the armature winding 31 is formed as three-phase armature windings consisting of three coils that are connected in a Y-shape. The inverter unit 50 includes the inverter module 51 and a current-smoothing capacitor 52 that is connected in parallel with the inverter module 51; the AC terminals thereof are connected with the corresponding terminals of the armature winding 31, and the DC terminals thereof are connected across the capacitor 60);
Watanabe does not explicitly disclose

a power supply cable electrically coupling the electricity storage device to the starter generator, at least part of the power supply cable being provided inside a cabin of the vehicle;
a controller configured to cause execution of an assistance mode, the assistance mode including transmitting the motor power from the starter generator to the engine in operation when the starter generator is controlled to a powering state using the electricity storage device, wherein
the controller is configured to permit the execution of the assistance mode on a condition that a rotation speed of the starter generator is lower than a threshold, and
the controller is configured to prohibit the execution of the assistance mode on a condition that the rotation speed of the starter generator is higher than the threshold.
Yoshida teaches
a condenser coupled in parallel to the starter generator such that a first end of the condenser is coupled to a positive electrode terminal of the starter generator and a second end of the condenser is coupled to a negative electrode terminal of the starter generator (see at least Yoshida, para. [0046]: Electric energy generated by DC generator 11 is output from positive electrode terminal 13 and negative electrode terminal 14. Firstly, capacitor 15 is coupled in parallel to positive electrode terminal 13 and negative electrode terminal 14. Capacitor 15 is composed of, for example, a plurality of electric double layer capacitors having large capacity and being capable of carrying out charge and discharge rapidly.).
It would have been obvious to one of ordinary skill in the art before the effective filing 
Fukazu teaches
a power supply cable electrically coupling the electricity storage device to the starter generator, at least part of the power supply cable being provided inside a cabin of the vehicle (see at least Fukazu, para. [0049]:  the direct-current cable 51, which extends inside and outside the vehicle cabin 11, is used to enable the breather chamber 40 to communicate with the space inside the vehicle cabin 11. The direct-current cable 51 includes a power-conversion connector 51 a connected to the direct-current cable connector 34 of the power conversion unit 30; a battery terminal 51 be connected to the battery unit 20; a low-voltage-device terminal 51 bb connected to the low-voltage device; direct current lines 51 c that electrically connect the power-conversion connector 51 a to the battery terminal 51 be and to the low-voltage-device terminal 51 bb; a corrugated tube 51 d that covers the direct current lines 51 c; a sealing grommet 51 e that air tightly connects the power-conversion connector 51 a to the corrugated tube 51 d; and a ventilation-tube connecting portion 51 f that is disposed near the power-conversion connector 51 a and that communicates with the space inside the corrugated tube 51 d. The ventilation-tube connecting portion 51 f is connected to the ventilation nozzle 41 of the breather chamber 40 by a ventilation tube 42. Accordingly, the breather chamber 40 communicates with the space inside the vehicle cabin 11 through the spaces inside the ventilation tube 42 and the direct-current cable 51. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of a power supply cable electrically coupling the electricity storage device to the starter generator, at least part of the power supply cable being provided inside a cabin of the vehicle of Fukazu in order to help the cable and electricity storage device breathe and ventilate through the open space (see at least Fukazu, para. [0044]).
Fujita teaches
a controller configured to cause execution of an assistance mode, the assistance mode including transmitting the motor power from the starter generator to the engine in operation when the starter generator is controlled to a powering state using the electricity storage device (see at least Fujita, para. [0019]: The main controller is configured to maintain deactivation of the motor when a rotational speed of the rotating shaft is higher than a predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is higher than the predetermined value. The main controller is configured to activate the motor when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. & para. [0105-0108]: The driver 24 includes a known inverter circuit including a plurality of switching elements, such as MOSFETs connected in, for example bridge configuration. The driver 24 is connected between the alternator 21 and a battery 31, which is an example of direct-current (DC) power sources. ), wherein
(see at least Fujita, para. [0019]: The main controller is configured to maintain deactivation of the motor when a rotational speed of the rotating shaft is higher than a predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is higher than the predetermined value. The main controller is configured to activate the motor when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is equal to or lower than the predetermined value.), and
the controller is configured to prohibit the execution of the assistance mode on a condition that the rotation speed of the starter generator is higher than the threshold (see at least Fujita, para. [0019]: The main controller is configured to maintain deactivation of the motor when a rotational speed of the rotating shaft is higher than a predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is higher than the predetermined value. The main controller is configured to activate the motor when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is equal to or lower than the predetermined value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of a controller configured to cause execution of an assistance mode, the assistance mode including 

As per claim 19 Watanabe does not explicitly disclose
wherein, when the starter generator is controlled to the powering state, the current discharged from the electricity storage device is supplied to the inverter through the power supply cable.
Fukazu teaches
wherein, when the starter generator is controlled to the powering state, the current discharged from the electricity storage device is supplied to the inverter through the power supply cable (see at least Fukazu, para. [0020]: a power conversion unit 30 that performs electric power conversion when the electric power of the battery unit 20 is supplied to the motors 5, 6L, and 6R & para. [0032-0034]: The direct-current cable connector 34 is connected to the battery unit 20 by a direct-current cable 51, and inputs direct-current high-voltage electric power supplied from the battery unit 20 to the inverters 32 and the DC-DC converter 33. The housing 31 of the power conversion unit 30 includes a projecting portion 31 a that projects rightward from a right side surface 30 c thereof, and the direct-current cable connector 34 is provided on a front surface 30 d of the projecting portion 31 a. The direct-current cable 51, which is connected to the direct-current cable connector 34, extends parallel to the front surface of the power conversion unit 30 below the center cross member 13 after being bent the first time, and then extends through a through hole 13 a in the center cross member 13 and a through hole 12 b in the floor panel 12 and enters the vehicle cabin 11 after being bent the second time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of when the starter generator is controlled to the powering state, the current discharged from the electricity storage device is supplied to the inverter through the power supply cable of Fukazu in order to help the cable and electricity storage device breathe and ventilate through the open space (see at least Fukazu, para. [0044]).

As per claim 20 Watanabe does not explicitly disclose
wherein, when the starter generator is controlled to the powering state, the current discharged from the electricity storage device is supplied to the inverter through the power supply cable.
Fukazu teaches
wherein, when the starter generator is controlled to the powering state, the current discharged from the electricity storage device is supplied to the inverter through the power supply cable (see at least Fukazu, para. [0020]: a power conversion unit 30 that performs electric power conversion when the electric power of the battery unit 20 is supplied to the motors 5, 6L, and 6R & para. [0032-0034]: The direct-current cable connector 34 is connected to the battery unit 20 by a direct-current cable 51, and inputs direct-current high-voltage electric power supplied from the battery unit 20 to the inverters 32 and the DC-DC converter 33. The housing 31 of the power conversion unit 30 includes a projecting portion 31 a that projects rightward from a right side surface 30 c thereof, and the direct-current cable connector 34 is provided on a front surface 30 d of the projecting portion 31 a. The direct-current cable 51, which is connected to the direct-current cable connector 34, extends parallel to the front surface of the power conversion unit 30 below the center cross member 13 after being bent the first time, and then extends through a through hole 13 a in the center cross member 13 and a through hole 12 b in the floor panel 12 and enters the vehicle cabin 11 after being bent the second time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of when the starter generator is controlled to the powering state, the current discharged from the electricity storage device is supplied to the inverter through the power supply cable of Fukazu in order to help the cable and electricity storage device breathe and ventilate through the open space (see at least Fukazu, para. [0044]).

As per claim 21 Watanabe does not explicitly disclose
wherein, when the starter generator is controlled to the powering state, the current discharged from the electricity storage device is supplied to the inverter through the power supply cable.
Fukazu teaches
wherein, when the starter generator is controlled to the powering state, the current discharged from the electricity storage device is supplied to the inverter through the power supply cable (see at least Fukazu, para. [0020]: a power conversion unit 30 that performs electric power conversion when the electric power of the battery unit 20 is supplied to the motors 5, 6L, and 6R & para. [0032-0034]: The direct-current cable connector 34 is connected to the battery unit 20 by a direct-current cable 51, and inputs direct-current high-voltage electric power supplied from the battery unit 20 to the inverters 32 and the DC-DC converter 33. The housing 31 of the power conversion unit 30 includes a projecting portion 31 a that projects rightward from a right side surface 30 c thereof, and the direct-current cable connector 34 is provided on a front surface 30 d of the projecting portion 31 a. The direct-current cable 51, which is connected to the direct-current cable connector 34, extends parallel to the front surface of the power conversion unit 30 below the center cross member 13 after being bent the first time, and then extends through a through hole 13 a in the center cross member 13 and a through hole 12 b in the floor panel 12 and enters the vehicle cabin 11 after being bent the second time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of when the starter generator is controlled to the powering state, the current discharged from the electricity storage device is supplied to the inverter through the power supply cable of Fukazu in order to help the cable and electricity storage device breathe and ventilate through the open space (see at least Fukazu, para. [0044]).

As per claim 22 Watanabe discloses
wherein the starter generator is coupled to the crank shaft via a belt mechanism that is configured to transmit the motor power to the engine (see at least Watanabe, para. [0033]: An engine (ENG) 20 mounted in a vehicle is provided with a crankshaft pulley 26 provided on the crankshaft thereof. The motor generator pulley 27 and the crankshaft pulley 26 are coupled with each other by the intermediary of a belt 28; when the motor generator 30 operates as a motor, the driving force of the motor generator 30 is transmitted to the engine 20 by the intermediary of the belt 28;).

As per claim 23 Watanabe discloses
wherein the starter generator is coupled to the crank shaft via a belt mechanism that is configured to transmit the motor power to the engine (see at least Watanabe, para. [0033]: An engine (ENG) 20 mounted in a vehicle is provided with a crankshaft pulley 26 provided on the crankshaft thereof. The motor generator pulley 27 and the crankshaft pulley 26 are coupled with each other by the intermediary of a belt 28; when the motor generator 30 operates as a motor, the driving force of the motor generator 30 is transmitted to the engine 20 by the intermediary of the belt 28;).

As per claim 24 Watanabe discloses
wherein the starter generator is coupled to the crank shaft via a belt mechanism that is configured to transmit the motor power to the engine (see at least Watanabe, para. [0033]: An engine (ENG) 20 mounted in a vehicle is provided with a crankshaft pulley 26 provided on the crankshaft thereof. The motor generator pulley 27 and the crankshaft pulley 26 are coupled with each other by the intermediary of a belt 28; when the motor generator 30 operates as a motor, the driving force of the motor generator 30 is transmitted to the engine 20 by the intermediary of the belt 28;).

Claims 3 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, in view of Yoshida, in view of Fukazu, in view of Fujita, further in view of US 2004/0088103A1 (“Itow”).
As per claim 3 Watanabe does not explicitly disclose
wherein the controller prohibits the execution of the assistance mode on a basis of the threshold, to limit a sound pressure level of a sound to be transmitted from the power supply cable to inside the cabin of the vehicle, to a lower value than a minimum audible value.
Itow teaches
wherein the motor controller prohibits the execution of the assistance mode on a basis of the threshold, to limit a sound pressure level of a sound to be transmitted from the power supply cable to inside a cabin of the vehicle, to a lower value than a minimum audible value (see at least Itow, para. [0340]: As described above with reference to FIG. 22, when the engine real rotational speed Nnr becomes lower than the upper limit rotational speed Nnm, it is judged that the injection amount α(Nnd−Nnr) has exceeded the maximum injection amount α(Nnd−Nnm) specified by the upper limit line U, and a positive torque command is given to the inverter 8 so to generate torque α(Nnm−Nnr) corresponding to a difference Nnm−Nnr between the upper limit rotational speed Nnm and the real rotational speed Nnr by the generator motor 4. In other words, a positive torque command for generating torque α((Nnm−Nnr) in shortage is given from the controller 7 to the inverter 8 regardless of the value of the battery remaining deviation ΔEG. Therefore, the generator motor 4 performs an electric operation to assist the engine power. & para. [0387]: Description will be made on an embodiment capable of increasing the engine speed to a target rotational speed (rated rotational speed NR) in a short time (e.g., one second) when the operation lever is moved from the neutral position while reducing the fuel consumption and noise to a level lower than the prior art when the operation lever is moved back to the neutral position.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of the motor controller prohibits the execution of the assistance mode on a basis of the threshold, to limit a sound pressure level of a sound to be transmitted from the power supply cable to inside a cabin of the vehicle, to a lower value than a minimum audible value of Itow in order for the fuel consumption with the operation lever at the neutral position to improve (see at least Itow, para. [0392]).

As per claim 11 Watanabe does not explicitly disclose
wherein the electricity storage device is provided inside a cabin of the vehicle.
Fukazu teaches
wherein the electricity storage device is provided inside a cabin of the vehicle (see at least Fukazu, para. [0049]:  the direct-current cable 51, which extends inside and outside the vehicle cabin 11, is used to enable the breather chamber 40 to communicate with the space inside the vehicle cabin 11. The direct-current cable 51 includes a power-conversion connector 51 a connected to the direct-current cable connector 34 of the power conversion unit 30; a battery terminal 51 be connected to the battery unit 20; a low-voltage-device terminal 51 bb connected to the low-voltage device; direct current lines 51 c that electrically connect the power-conversion connector 51 a to the battery terminal 51 be and to the low-voltage-device terminal 51 bb; a corrugated tube 51 d that covers the direct current lines 51 c; a sealing grommet 51 e that air tightly connects the power-conversion connector 51 a to the corrugated tube 51 d; and a ventilation-tube connecting portion 51 f that is disposed near the power-conversion connector 51 a and that communicates with the space inside the corrugated tube 51 d. The ventilation-tube connecting portion 51 f is connected to the ventilation nozzle 41 of the breather chamber 40 by a ventilation tube 42. Accordingly, the breather chamber 40 communicates with the space inside the vehicle cabin 11 through the spaces inside the ventilation tube 42 and the direct-current cable 51. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of the electricity storage device is provided inside a cabin of the vehicle of Fukazu in order to help the cable and electricity storage device breathe and ventilate through the open space (see at least Fukazu, para. [0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668